Citation Nr: 1620135	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left thumb amputation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2013, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of the hearing is of record.  

In February 2016, the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records reflect that the Veteran underwent a left thumb amputation in December 2008 due to squamous cell carcinoma of the left thumb.  See December 16, 2008 preoperative evaluation.  The Veteran contends that since the mid 1980's, he has been receiving VA medical care for left thumb complaints, which continuously worsened throughout the 1980's and the 1990's.  He claims that the VA physician unreasonably failed to refer the persistent left thumb complaints for proper investigation.  Had that been earlier, the Veteran argues, amputation of his left thumb would not have been necessary.  

The record is silent as to documented complaints of the left thumb condition before August 2008, when the VA physician noted a "chronic wound" of the Veteran's left thumb, with the amputation occurring in December 2008.  The Veteran, however, has identified pertinent VA treatment records from the South Texas Health Care System dated from the 1970's to present.  Specifically, the Veteran reported that he has been getting VA medical care since the 1970's, to include treatment for his left thumb condition at the Corpus Christi VA Medical Center from the mid 1980's to present.  See February 2016 hearing transcript at 3.  While it appears from a January 2013 internal Report of General Information that the RO requested treatment records from the Corpus Christi VA Medical Center, no response was received and the current status of this records search is unclear.  To date, the earliest VA treatment record associated in the claims file is dated in October 1999.  In order to comply with the duty to assist, the RO should make all attempts necessary to obtain any outstanding VA treatment records dated from the 1970's to present.  If any portion of the VA treatment records has been destroyed or is otherwise unavailable, the RO should issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

After obtaining outstanding VA treatment records, if any, the RO should accomplish any other development deemed appropriate in order to adjudicate the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Make all attempts necessary to obtain any outstanding VA treatment records relating to the Veteran dated from the mid 1970's and thereafter.  

If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  After the above actions have been completed, accomplish any other development deemed appropriate, and re-adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




